DETAILED ACTION
Claims 1-12 and 14-20 are pending examination in this Office action.
Claims 1, 14 and 17 are independent.
This Office action is non-final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in view of Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Frezza, et al. (US Patent Publication 2019/0081805 A1).
The teachings of Wendt and Schindler from the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1 Wendt teaches a daisy chained power and communication system comprising:
a plurality of nodes [Fig 2; PDCD #1, PDCD #2]; and	
one or more power sources connected to one or more of the plurality of nodes [Fig 2; noes PDCD #1 and PDCD #2 are connected to PSE]; and wherein:
a power consumption of the plurality of nodes before or without a power consumption scheduling can be more or less than, or equal to a full capacity of the one or more power sources PDCD2 and 3 receive power from the PSE] [0014; chain controller may be adapted to negotiate via the input port a predetermined maximum power amount deliverable by a power source device];
the plurality of nodes has a daisy chain configuration, although the plurality of nodes consists of one or more daisy chains, each daisy chain has one or more power sources connected to one or more nodes, respectively, among the plurality of nodes [Fig 2; noes PDCD #1 and PDCD #2 are connected via a daisy chain connection to the PSE] [0032-0033; the chainable devices PDCD 2 and 3 as described hereinafter are seen from the PSE1 as a single PD connected to a port of the PSE  . . .the output port (of each PDC) gets connected to the input port of the next PDCD in line];
the nodes comprise PoE modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding a total capacity of the one or more power sources available to the plurality of nodes [0037; PSE indicates the maximum power level available to the PDCD chain] [0039-0040; the PDCD negotiates with the upstream PDC based on the maximum available power to schedule actions for the PDCD] [Claim 1; the chain controller negotiates via an input port a predetermined maximum power amount deliverable by a power source device]; and
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [Fig 2] [0033; the output port (of each PDCD) is connected to the input port of the next PDCD in line].
Wendt may not explicitly teach 	when all nodes run at their maximum or peak power consumption at one time, then the capacity of the one or more power sources is exceeded. 
the power needs of the devices 108 connected to the controller may exceed power constraints determined by the standards.  For example, the port 186a of the switch 138 provides a maximum 60W output under the standard and the controller 118a connects with four devices 108 in daisy-chain fashion, each requiring 30W peak power].
Furthermore, Frezza additionally teaches a plurality of nodes [Fig 2; devices 108] [Fig 3; 222 low power fixtures daisy chain] [Fig 11]; and
one or more power sources connected to one or more of the plurality of nodes [Fig 12; 192] [Fig 14; 194] [0045]; and wherein:
the plurality of nodes has a daisy chain configuration, although the plurality of nodes consists of one or more daisy chains, each daisy chain has one or more power sources connected to one or more nodes, respectively, among the plurality of nodes [Fig 2; devices 108] [Fig 3; 222 low power fixtures daisy chain];
the nodes comprise PoE modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding a total capacity of the one or more power sources available to the plurality of nodes [0045-0046]; and
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [0048-0049].
Wendt and Frezza may not explicitly teach using a scheduling mechanism.  However, Schindler teaches another PoE system for powering a plurality of nodes and explicitly teaches the nodes comprise modules having consumption scheduling to prevent the consumption of the plurality of devices are scheduled to draw less than its respective maximum power consumption during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget] [0015; the controller schedules power allocations to the various PDs].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt, Schindler and Frezza before the effective filing date of the present application.  Wendt teaches a PoE system for controlling devices in a network wherein the devices are arranged in a daisy chain configuration and wherein the devices are powered from a PSE and maintained below a power budget [Fig 2] [0033-0045].  Schindler teaches another system for managing power in a PoE system and specifically teaches scheduling methods for operating the devices in power constrained systems to operate the devices within an allowable power.  One of ordinary skill in the art would be motivated to use the scheduling methods from Schindler to ensure that the device power stays below the threshold from the PSE in the daisy chain configuration of Wendt.  Frezza similarly teaches managing power within a PoE system and further teaches controlling power in a daisy chained system in which devices that are serially connected may require more power than is available.  One of ordinary skill in the art would recognize that the scheduling and power control methods in Wendt and Schindler would be useful in managing available power when the total power required by the daisy chained devices in Frezza is greater than the current power available.


constructing two or more nodes [Fig 2; PDCD #1, PDCD #2]; and 
connecting the two or more nodes together in a daisy chain to form a line of communication and deliver power for each of the two or more nodes [Fig 2; noes PDCD #1 and PDCD #2 are connected via a daisy chain connection to the PSE] [0032-0033; the chainable devices PDCD 2 and 3 as described hereinafter are seen from the PSE1 as a single PD connected to a port of the PSE  . . .the output port (of each PDC) gets connected to the input port of the next PDCD in line]; and wherein: 
each node operates as a consuming device at a first port of the nodes and as a power source at a second port of the nodes [Fig 2; noes PDCD #1 and PDCD #2 are connected via a daisy chain connection to the PSE] [0032-0033; the chainable devices PDCD 2 and 3 as described hereinafter are seen from the PSE1 as a single PD connected to a port of the PSE  . . .the output port (of each PDC) gets connected to the input port of the next PDCD in line]; from a power capacity available at the first port, the node consumes or reserves some of the power, and a remainder of the power, if any, is available at the second port  [0033; PDCD2 and 3 receive power from the PSE] [0014; chain controller may be adapted to negotiate via the input port a predetermined maximum power amount deliverable by a power source device] [0034-0035, 0040, Fig 3];
and a power consumption of the two or more nodes is less than or equal to a network power capacity or one or more nodes may have their own power source in which case may or may not consume power from the first port; and a node having its own power source may not necessarily have a first port. [0037; PSE indicates the maximum power level available to the PDCD chain] [0039-0040; the PDCD negotiates with the upstream PDC based on the maximum available power to schedule actions for the PDCD] [Claim 1; the chain controller negotiates via an input port a predetermined maximum power amount deliverable by a power source device] [0033; PDCD2 and 3 receive power from the PSE] [0014; chain controller may be adapted to negotiate via the input port a predetermined maximum power amount deliverable by a power source device];
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [Fig 2] [0033; the output port (of each PDCD) is connected to the input port of the next PDCD in line].
Wendt may not explicitly teach 	when all nodes run at their maximum or peak power consumption at one time, then the capacity of the one or more power sources is exceeded. 
However, Frezza teaches another daisy chained power method:  when all nodes run at their maximum or peak power consumption at one time, then the capacity of the one or more power sources is exceeded [0046; the power needs of the devices 108 connected to the controller may exceed power constraints determined by the standards.  For example, the port 186a of the switch 138 provides a maximum 60W output under the standard and the controller 118a connects with four devices 108 in daisy-chain fashion, each requiring 30W peak power].
Furthermore, Frezza additionally teaches a plurality of nodes [Fig 2; devices 108] [Fig 3; 222 low power fixtures daisy chain] [Fig 11]; and
one or more power sources connected to one or more of the plurality of nodes [Fig 12; 192] [Fig 14; 194] [0045]; and wherein:
devices 108] [Fig 3; 222 low power fixtures daisy chain];
the nodes comprise PoE modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding a total capacity of the one or more power sources available to the plurality of nodes [0045-0046]; and
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [0048-0049].
Wendt and Frezza may not explicitly teach using a scheduling mechanism.  However, Schindler teaches another PoE method for powering a plurality of nodes and explicitly teaches the nodes comprise modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding the total capacity of the one or more power sources available to the plurality of nodes [0013; plurality of devices are scheduled to draw less than its respective maximum power consumption during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget] [0015; the controller schedules power allocations to the various PDs].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt, Schindler and Frezza for the same reasons as disclosed above.
Regarding claim 17, Wendt teaches a load-shedding daisy chained power over an Ethernet (PoE) network comprising: 
two or more components connected as a daisy chain [Fig 2; PDCD #1, PDCD #2]; 
noes PDCD #1 and PDCD #2 are connected via a daisy chain connection to the PSE] [0032-0033; the chainable devices PDCD 2 and 3 as described hereinafter are seen from the PSE1 as a single PD connected to a port of the PSE  . . . the output port (of each PDC) gets connected to the input port of the next PDCD in line]; and wherein: 
the daisy chain of the two or more components conveys communication signals [0034-0035. 0042-0045; the nodes perform negotiation and exchange messages]; 
controlling a number of the two or more components consuming power assures that a peak consumption of the Ethernet network is less than or equal to a peak power consumption capacity of the power supply of the PoE  [0037; PSE indicates the maximum power level available to the PDCD chain] [0039-0040; the PDCD negotiates with the upstream PDCD based on the maximum available power to schedule actions for the PDCD] [Claim 1; the chain controller negotiates via an input port a predetermined maximum power amount deliverable by a power source device], but may not explicitly teach: 
the two or more components are scheduled when to run so that a simultaneous total of the power consumed used by components does not exceed the peak power consumption capacity of the power supply of the PoE or
wherein when all nodes run at their maximum or peak power consumption at one time, then the capacity of one or more power sources is exceeded.
However, Frezza teaches when all nodes run at their maximum or peak power consumption at one time, then the capacity of the one or more power sources is exceeded [0046; the power needs of the devices 108 connected to the controller may exceed power constraints determined by the standards.  For example, the port 186a of the switch 138 provides a maximum 60W output under the standard and the controller 118a connects with four devices 108 in daisy-chain fashion, each requiring 30W peak power].
Furthermore, Frezza additionally teaches a plurality of nodes [Fig 2; devices 108] [Fig 3; 222 low power fixtures daisy chain] [Fig 11]; and
one or more power sources connected to one or more of the plurality of nodes [Fig 12; 192] [Fig 14; 194] [0045]; and wherein:
the plurality of nodes has a daisy chain configuration, although the plurality of nodes consists of one or more daisy chains, each daisy chain has one or more power sources connected to one or more nodes, respectively, among the plurality of nodes [Fig 2; devices 108] [Fig 3; 222 low power fixtures daisy chain];
the nodes comprise PoE modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding a total capacity of the one or more power sources available to the plurality of nodes [0045-0046]; and
each daisy chain configuration of the plurality of nodes allows communication of signals from one node to another node of a respective daisy chain [0048-0049].
Wendt and Frezza may not explicitly teach using a scheduling mechanism.  However, Schindler teaches another PoE method for powering a plurality of nodes and explicitly teaches the nodes comprise modules having consumption scheduling to prevent the consumption of the plurality of nodes from exceeding the total capacity of the one or more power sources available to the plurality of nodes [0013; plurality of devices are scheduled to draw less than its respective maximum power consumption during a second time interval after the first time interval such that the total amount of power drawn by the plurality of powered devices in the second time interval does not exceed the maximum power budget] [0015; the controller schedules power allocations to the various PDs].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt, Schindler and Frezza for the same reasons as disclosed above.
Claims 2, 4-12, 15 and 16 are rejected as being obvious in view of Wendt, Schindler and Frezza as disclosed above and in the previous Office actions.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wendt, Schindler and Frezza for the same reasons as disclosed above.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in view of Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Frezza, et al. (US Patent Publication 2019/0081805 A1) and further in view of Snyder, et al. (US Patent Publication 2016/0183351 A1).
Claims 3 and 18 are rejected as being obvious in view of Wendt, Schindler, Snyder and Frezza as disclosed above and in the previous Office actions.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Snyder with Wendt, Schindler and Frezza before the effective filing date of the present application.  Wendt teaches a PoE system for controlling devices in a network wherein the devices are arranged in a daisy chain configuration and wherein the devices are powered from a PSE and maintained below a power budget [Fig 2] [0033-0045].  Schindler teaches another system for managing power in a PoE system and specifically teaches scheduling methods for operating the devices in power constrained systems to operate the devices within an allowable .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in view of Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Frezza, et al. (US Patent Publication 2019/0081805 A1) and further in view of Gamorth (US Patent Publication 2018, 0314219 A1).
Claim 19 is rejected as being obvious in view of Wendt, Schindler, Gamorth and Frezza as disclosed above and in the previous Office actions.
.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt, et al. (US Patent Publication 2016/0191256 A1) in view of Schindler, et al. (US Patent Publication 2012/0120306 A1) and further in view of Frezza, et al. (US Patent Publication 2019/0081805 A1) and further in view Jelinek (US Patent Publication 2012/0130555 A1).
Claim 20 is rejected as being obvious in view of Wendt, Schindler, Jelinek and Frezza as disclosed above and in the previous Office actions.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jelinek with Wendt, Schindler and Frezza before the effective filing date of the present application.  Wendt teaches a PoE system for controlling devices in a network wherein the devices are arranged in a daisy chain configuration and wherein the devices are powered from a PSE and maintained below a power budget [Fig 2] [0033-0045].  Schindler teaches another system for managing power in a PoE system and specifically teaches scheduling methods for operating the devices in power constrained systems to operate the devices within an allowable power.  One of ordinary skill in the art would be motivated to use the scheduling methods from Schindler to ensure that the device power stays below the threshold from the PSE in the daisy chain configuration of Wendt.  Frezza similarly teaches managing power within a PoE system and further teaches controlling power in a daisy chained system in which devices that are serially connected may require more power than is available.  One of ordinary skill in the art would recognize that the scheduling and power control methods in Wendt and Schindler would be useful in managing available power when the total power required by the daisy chained devices in Frezza is greater than the current power available.  Wendt, Schindler and Frezza collectively teach a system for managing power in a daisy-chained PoE system to schedule devices to operate in a manner to remain below an allowable power.  Jelinek teaches another system for using POE .

Response to Arguments
Applicant's arguments filed 30 November 2021 regarding the combinability of Wendt and Schindler have been fully considered but they are not persuasive. 
Applicant argues that incorporating a scheduling mechanism as disclosed in Schindler within the disclosure of Wendt would change the principle of operation of Wendt.
A proposed modification change the principle of operation of a reference if the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in the primary reference as well as a change in the basic principle under which the primary reference construction was designed to operate. The Examiner finds the facts of this application do not lead to changing the principle of operation of Wendt. As Applicant correctly notes, the previous Office action points out that Wendt does not explicitly teach using a scheduling mechanism and Schindler is introduced to teach the use of the scheduling mechanism. Examiner notes that it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review. Rather, the question is whether it would be obvious to combine the teachings of the references (which does not involve an ability to combine their specific structures).
The introduction of a scheduling mechanism such as the one described in Schindler may be properly introduced in the system of Wendt. There is nothing in Wendt that precludes the use of a scheduling mechanism. The Applicant’s argument tends to suggest that a scheduling mechanism is not appropriate in a system in which PoE modules can communicate and negotiate with other modules. The Examiner is not persuaded. A scheduling mechanism is still useful in such a system to budget and plan for power delivery in order to limit power consumption in the PSE chain. Furthermore, Schindler, which explicitly includes the scheduling mechanism, exists in a PoE module chain system.

Applicant’s arguments with respect to the amendments to claim 1, 14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Okubo, et al. (US Patent Publication 2012/0271477 A1), teaches a power control system for a daisy chained series of devices powered via a POE connection [Abstract, 0104].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        21 January 2022